— Appeals (1) from an order of the Supreme Court at Special Term (Hughes, J.), entered May 29, 1985 in Albany County, which denied the motion of defendant Winthrop Laboratories, Inc., to modify a discovery order, and (2) from an order of said court, entered September 25, 1985 in Albany County, which denied the motion of defendant Winthrop Laboratories, Inc., for renewal.
Defendant Winthrop Laboratories, Inc., seeks to modify a discovery order by redacting certain information in documents turned over to the other parties to this action. Inasmuch as the other parties had already reviewed the documents and were aware of the material to be redacted, the relief sought is moot and Special Term properly denied the motion.
Orders affirmed, with costs to respondents filing briefs. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.